Citation Nr: 1414271	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Godios, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO in Cleveland.  A transcript of that proceeding is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back disability precludes him from engaging in substantially gainful employment consistent with his educational and occupational experience.

A Veteran will be entitled to a TDIU upon establishing an inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to the level of education, any special training, and previous work experience in making this determination, but not to age or impairment from disabilities that are not service connected (i.e., unrelated to military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria. If the Veteran is unemployable by reason of the disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an "occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment." In this context, the Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the Courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18. 

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, service connection is in effect for the Veteran's degenerative disc disease of the lumbosacral spine status post laminectomy with scar, rated as 20 percent disabling since July 20, 2009.  There are no other disabilities for which service connection is in effect.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.

VA policy, however, is to grant a TDIU in all cases where service-connected 
disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran filed a claim for entitlement to a TDIU in March 2009.  The evidence of record shows that the Veteran is an individual with a high school education and has work experience mainly in manual labor.

The Veteran submitted an evaluation from Dr. R., dated May 2012.  Dr. noted that the Veteran can only walk about one block without having severe back pain.  He also explained that the Veteran can only stand/walk for less than two hours per day and can only sit for about two hours each day.  Dr. R. also noted that the Veteran is likely to miss more than four days from work each month if he were to work a full time sedentary job.  It was Dr. R.'s conclusion that the Veteran could not maintain full time, competitive substantially gainful employment due solely to his service-connected back condition.  Further, a September 2009 VA treatment record indicates the opinion of a physical therapist, who concludes that the Veteran is not capable of sustaining substantially gainful employment.

The Veteran is also in receipt of disability benefits from the Social Security Administration.  The decision granting benefits appears to be based largely on the Veteran's back disability.  

At his hearing before the undersigned, the Veteran testified that he currently works three five-hour shifts per week as a cashier.  The Veteran explained that standing for five hours a day causes him great pain and discomfort.  The Veteran also explained that he has trouble sitting for long periods of time and that he is unable to sleep in one position for any substantial length of time.  

As noted above, the Board is precluded from assigning a TDIU on an extra-schedular basis in the first instance.  The authority to assign extra-schedular disability ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, and that the correct course of action for the Board where it finds entitlement to an extra-schedular disability rating is present is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) [and 4.16(b)].  See also VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extra-schedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary); Bowling, 15 Vet. App. at 10 (declining to overrule the holding in Floyd as to the initial assignment of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1)).

For these reasons and bases, the Board finds that the Veteran meets the requirements for consideration of a TDIU on an extra-schedular basis, and the case must be remanded case for referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall refer the Veteran's TDIU claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 4.16(b).

2. If the benefit sought on appeal is not granted, the Veteran shall be issued a Supplemental Statement of the Case, which shall include all pertinent laws and regulations. The Veteran must be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

